Citation Nr: 1224450	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  10-35 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for left thumb disability.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for right leg neuropathy, to include as secondary to right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his daughters


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to March 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied, in pertinent part, the Veteran's service-connection claims for a right knee disability, a right leg neuropathy and a left thumb condition.  The Veteran disagreed with these determinations, and perfected an appeal as to all issues.

In October 2011, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

When this case was before the Board in April 2012, it was decided in part and remanded in part.  It is now before the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the Veteran currently has a left thumb disability.

2.  The evidence of record does not demonstrate that the Veteran currently has a right knee disability.
3.  The evidence of record does not demonstrate that a relationship exists between the Veteran's current right leg neuropathy and a service-connected disability or his active duty military service.


CONCLUSIONS OF LAW

1.  A left thumb disability was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  A right knee disability was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  A right leg neuropathy disability was not incurred in or aggravated by active duty military service, and was not proximately due to, or is the result of a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The Veteran was sent a VCAA notice letter in August 2009 for the issues of service connection for a right leg disability, right knee disability, and bilateral hearing loss.  He received a VCAA notice letter for entitlement to service connection for his left thumb in September 2009.  The letters provided him with notice of the evidence necessary to substantiate his claims, the evidence VA would assist him in obtaining, and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Court has also held that that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.   Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He received notice as to the notice elements outlined in Pelegrini and the second, third, fourth, and fifth elements outlined in Dingess, via the letters mailed in August and September of 2009.  Therefore, the duty to assist has been met.

In developing his claim, VA obtained the Veteran's VA and private treatment records.  The Board notes that the Veteran's service treatment records appear to have destroyed in a fire.  See the September 2009 Request/Response Information form [indicating that the Veteran's claim is "fire-related"].  A Formal Finding of Unavailability of Service Records was completed in February 2010.  The Court has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.

Pursuant to the Board April 2012 remand, an examination was provided to the Veteran in April 2012.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to this examination, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claims.  The reports of this examination reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, the examiner specifically addressed the Veteran's reports of injury during service, including his reports of cutting his thumb while cooking and falling on his right knee.  The examiner provided opinions addressing whether the Veteran's disabilities were related to his injuries in service.  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran.

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2011).  As noted above, the Veteran testified before the undersigned at an October 2011 hearing.

Accordingly, the Board will address the claim on appeal.

Legal Criteria

The Veteran is contending that service connection is warranted for a left thumb disability, right knee disability and right leg neuropathy.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Essential to the award of service connection is the first Hickson element, existence of a disability.  Without it, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service connection presupposes a current diagnosis of the claimed disability]; see also Chelte v. Brown, 10 Vet. App. 268   (1997) [observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection].

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2011).

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

Entitlement to service connection for left thumb disability and right knee disability.

In essence, the Veteran contends that he has a current left thumb and right knee disability that were caused by, or are otherwise related to an injury he sustained during his active duty military service.

As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253.

Turning first to Hickson element (2), in-service disease or injury, the Veteran testified during the April 2012 Board hearing that he injured his left thumb while cooking during his active military service.  He also testified that he fell and injured his knee during his active military service.  As noted in the April 2012 decision/remand, the Board finds the Veteran's report of his in-service injuries to be credible.  Thus, in-service injury to the left thumb and right knee are demonstrated, and Hickson element (2) is accordingly satisfied.

Moving next to crucial Hickson element (1), current disability, the Veteran's daughter submitted a statement noting that the Veteran reported no feeling at the tip of his thumb.  See the Veteran's daughter's statement, October 2010.  The Veteran testified during the hearing that his knee buckles, and he either falls or has to catch himself.  See Board hearing, page 9.  

As to the Veteran's left thumb disability, the claims file does not include any treatment for the Veteran's left thumb.  The only medical evidence referencing the Veteran's left thumb disability is included in the April 2012 VA examination.  The Veteran described to the examiner how he cut off the tip of his left thumb during service.  The April 2012 examiner diagnosed the Veteran with status post, laceration to distal left thumb, healed.  The Veteran reported no current loss of sensation, pain or tenderness.  The examiner noted a very slight irregularity to the skin at the junction where the thumbnail bed meets the cutaneous skin but otherwise no scarring or any other abnormality could be appreciated.  The abnormality was small and minimal and the examiner noted that it may not actually even be relative to the previous laceration.  The Veteran had full range of motion, function and sensation with regards to the left thumb.  The examiner concluded that there was, at present, no specific residual loss of function or disability related to his injury that likely occurred while on active military service.  See May 2012 VA examination report, page 24.

As to the Veteran's right knee disability, the medical evidence included in the claims file focuses on poly neuropathy of the lower extremities.  In an April 2009 VA treatment record, the Veteran reported having walking problems which began 10 years earlier.  He noted weakness and jerking movement at the knee and ankle when walking.  The physician concluded that he probably had nerve conductions problems at the site of the knee and calf.  In a November 2010 VA treatment record, the physician noted a diagnosis of polyneuropathy of the lower extremities, right greater than left.  In March 2011, the Veteran reported weakness with sudden drop attacks and difficulty walking, noting that his legs felt like spaghetti sometimes.  EMG showed mild axonal, motor and sensory peripheral polyneuropathy.  

In January 2012, a VA physician noted that the Veteran may have recurrent patellar dislocation of his left knee.  The physician appears to only be referring to the left knee which was causing the Veteran the most problems.  

Despite this evidence of possible patellar dislocation, the April 2012 VA examiner found no dislocation problem and no instability problems with his right knee.  During the April 2012 VA examination, Veteran reported that he had no significant issues with regards to pain, achiness, swelling, instability, locking, catching, buckling or giving way with regards to the right knee.  The Veteran explained that his left knee buckles suddenly buckles and gives way.  The Veteran reported no instability or other abnormalities with regards to the left or right knee.  He also reported no numbness or tingling or pain.  The October 2012 x-ray of his right knee demonstrated no significant abnormalities including no significant degenerative changes of the knee.  The Veteran walked with a cane but this was primarily for stability and balance due to periodic paroxysmal buckling and giving way of the left lower extremity at the left knee.  The examiner concluded that there was no specific diagnosis or condition affecting his right knee.  

Physical examination of the Veteran's right knee demonstrated a stable right knee joint without pain, tenderness, or evidence of internal derangement.  X-rays demonstrated no evidence of degenerative changes.  The examiner concluded that although it was at least as likely as not that the Veteran fell and suffered what sounded to be a contusion of the right knee while on active military service, the examiner found no residuals from any injury that may have occurred during service given that the Veteran's right knee examination was normal.  As will be discussed in more detail below, the Veteran's current diagnosis is instead polyneuropathy of the legs bilaterally.  See April 2012 VA examination report, page 24.

Crucially, there is no objective medical evidence of record contrary to the findings and opinion of the April 2012 VA examiner.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his service-connection claims, and against the reasoned conclusions described above; he has not done so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to support a claim for VA benefits].

While the Veteran has testified that he injured his left thumb and right knee during service, the April 2012 VA examiner opined that although it was as likely as not that the injuries occurred in service, there were no residual disabilities as a result of those injuries.

The Board recognizes the lay testimony provided by the Veteran, his wife and daughters, and has no reason to doubt that the Veteran believes that currently has right knee and left thumb disabilities as a result of in-service injury.  As to the Veteran's right knee disability, the Veteran is indeed competent to testify as to such observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Crucially however, whether the Veteran's complaints are manifestations of an underlying right knee disability involve a complex medical question that can only be competently diagnosed by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007) [noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer].  As such, the Veteran's lay assertions that he has current right knee disability does not constitute competent evidence of a right knee disability.  See 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  

As to the Veteran's thumb disability, the Veteran's daughter noted that he has loss of sensation on the tip of his thumb.  However, during the April 2012 examination, the Veteran reported that he did not have any loss of sensation of his thumb.  Although the Veteran is competent to testify to observable symptomatology, the Veteran does not appear to claim that he has residuals of his thumb injury.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Nevertheless, the Board must rely on the medical evidence of record to determine whether the Veteran indeed has any residuals of a thumb disability, and the medical evidence shows no current thumb disability.  See 38 C.F.R. § 3.159(a)(1)  (2010) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].

As to the theory of continuity of symptoms since service, the Board notes that in the absence of a present left thumb or right knee disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  In any event, the Veteran's daughter's lay assertions of loss of sensation of the Veteran's left thumb since service are contradicted by the Veteran's reports of no loss of sensation of his thumb during the April 2012 VA examination.  See April 2012 VA examination, page 1.  The Veteran has also made no claim that he has had loss of sensation in his left thumb since service.  Furthermore, there are no records showing treatment for his left thumb.

In sum, because the evidence of record does not demonstrate that the Veteran currently has a right knee or left thumb disability, Hickson element (1) is not satisfied, and the Veteran's service-connection claims fail on this basis alone.  The benefits sought on appeal are denied.

Entitlement to service connection for right leg neuropathy, to include as secondary to right knee disability.

The Veteran contends that he has right leg neuropathy that is causally related to his right knee disability.  As noted above, the Board has denied the Veteran's claim for service connection for a right knee disability.  Therefore, the Board will analyze whether the Veteran's right leg neuropathy is related to the Veteran's military service on a direct basis as well as due to any service-connected disabilities.

Concerning Wallin element (1), current disability, recent VA treatment records document a current diagnosis of polyneuropathy of the legs bilaterally.  See March 2011 VA treatment record; see also November 2010 VA treatment record; see also October 2009 VA addendum to EMG report.  As the evidence of record regarding current disability shows a current diagnosis of polyneuropathy, Wallin element (1) is satisfied. 

Concerning Wallin element (2), as noted above, the Veteran claims that his right leg polyneuropathy is secondary to his right knee disability.  As noted above, the Board has denied the Veteran's claim for service connection for a right leg disability.  Currently, the Veteran is only service-connected for tinnitus.  

Concerning crucial Wallin element (3), nexus or relationship, there is no evidence, nor does the Veteran claim, that the Veteran's right leg polyneuropathy is due to his service-connected tinnitus.   

For these reasons, the Board does not find that service connection is warranted for right leg neuropathy on a secondary basis.

The Board has also considered whether service connection is warranted on a direct basis.  As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253.

As to evidence of a current disability, this element has been satisfied and has already been explained in detail.  The Veteran's current diagnosis is polyneuropathy of legs bilaterally.  

Turning to Hickson element (2), in-service disease or injury, the Veteran testified that he fell and injured his right knee during his active military service.  As noted in the April 2012 decision/remand, the Board finds the Veteran's report of his in-service injury to be credible.  The Veteran has argued that he injured his right knee during service and his injury to his right knee caused his current neuropathy of his right leg.  Thus, in-service injury to the right knee is demonstrated, and Hickson element (2) is accordingly satisfied.  

Moving next to crucial Hickson element (3), evidence of a nexus between the current disability and his injury during service, the Veteran claims that his in-service injury of his right knee caused his currently diagnosed right leg polyneuropathy.  The Veteran was afforded a VA examination in April 2012 to determine if a relationship existed between the current disability and service.  The April 2012 examiner diagnosed the Veteran with idiopathic polyneuropathy of the lower extremities.  The examiner noted that the Veteran walked with a cane for stability due to some neuropathy that does include paroxysmal giving out of the left knee.  The Veteran has been treated with physical therapy with efforts of strengthening.  After reviewing the Veteran's VA treatment records, the examiner noted that his disability of his right leg was idiopathic, and therefore the etiology was unknown.  The examiner explained that as it was a bilateral condition affecting both legs, there was no evidence to support that the Veteran's idiopathic polyneuropathy, as it affects the right leg, is due to or result of any injury that may have occurred while on active duty, specifically the injury that may have occurred affecting the Veteran's right knee.  Furthermore, given that there were no residuals, at present, with regards to any injury to the right knee, it was less likely that the Veteran's injury to the right knee ultimately resulted in bilateral idiopathic polyneuropathy.  

Crucially, there is no objective medical evidence of record contrary to the findings and opinion of the April 2012 VA examiner.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his service-connection claim, and against the reasoned conclusions described above; he has not done so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to support a claim for VA benefits].

The Board recognizes the lay testimony provided by the Veteran, and has no reason to doubt that the Veteran believes that his current leg condition is due to service.  Despite this, the Board does not find that the Veteran is competent to opine as to the etiology of his neuropathy of his right leg or whether it is related to his military service.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability as to which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

In this case, the Veteran's testimony as to whether his right leg neuropathy was incurred in or caused by his military service is testimony as to an internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

Even if the Veteran were competent to testify to the etiology of his right leg neuropathy, the probative value of his general lay assertions are of lesser probative value than the specific and reasoned opinion of the trained health care professional discussed above.  Also, the Veteran has submitted no other medical opinion showing a relationship between his right leg neuropathy and his military service.

As to the theory of continuity of symptoms since service, the Board notes that the Veteran has not claimed neuropathy of his right leg since service.  The Veteran reported that his walking problems began 10 years ago.  See April 2009 VA treatment record.  There is also no treatment for the Veteran's neuropathy of his right leg prior to April 2009, which is over forty years after his discharge.
 
In sum, because the evidence of record does not demonstrate a nexus between the Veteran's right leg neuropathy and his injury during service, Hickson element (3) is not satisfied, and the Veteran's service-connection claim fail on this basis alone.  

Therefore, service connection is denied on a direct and secondary basis.  

(CONTINUED ON NEXT PAGE)

ORDER


Service connection for a left thumb disability is denied.

Service connection for a right knee disability is denied.

Service connection for right leg neuropathy is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


